UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4227



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL VASHAWN DRAYTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:05-cr-00016)


Submitted:   November 30, 2006            Decided:   January 10, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith M. Stroud, Charlotte, North Carolina, for Appellant. Robert
John Gleason, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Vashawn Drayton appeals his conviction and 272-

month sentence following his guilty plea for bank robbery and armed

bank robbery, in violation of 18 U.S.C.A. § 2133(a) and (d)(West

Supp. 2002), and related firearm offenses, in violation of 18

U.S.C.A. § 922(g)(West Supp. 2002) and 18 U.S.C.A. § 924(c)(West

Supp. 2002).   Drayton’s attorney filed a brief in accordance with

Anders v. California, 386 U.S. 739 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether his

conviction was based upon evidence obtained in violation of due

process, whether the district court erred in finding Drayton’s

guilty plea was knowing and voluntary, and whether the district

court erred in imposing his sentence.        The Government did not file

a reply brief, and although advised of his right to do so, Drayton

did not file a pro se supplemental brief.           Finding no reversible

error, we affirm.

          Drayton   avers   that    he     was   denied   due   process   and

constitutional protections against self-incrimination when he was

purportedly “tricked” by police into confessing.          Drayton’s guilty

plea waives consideration of any antecedent non-jurisdictional

error.   See Tollett v. Henderson, 411 U.S. 258, 267 (1973).

           Next Drayton claims that his guilty plea was not knowing

and voluntary.    Drayton made sworn declarations at the Rule 11

proceeding that carry a strong presumption of verity, Blackledge v.


                                   - 2 -
Allison, 431 U.S. 63, 74 (1977), and those statements demonstrate

the validity of the plea.             Drayton has not presented compelling

reasons why his statements should not be presumptively accepted as

true.    Crawford v. United States, 519 F.2d 347, 349 (4th. Cir.

1975), overruled on other grounds by United States v. Whitley, 759

F.2d    327    (4th   Cir.     1985).       The   district     court       proceedings

demonstrate that Drayton knowingly and voluntarily entered his

plea, and this claim lacks merit.

               Finally, Drayton suggests that the district court erred

in imposing his sentence in violation of 18 U.S.C. §                       3553.   After

United States v. Booker, 543 U.S. 220 (2005), a district court is

no    longer    bound    by    the   range    prescribed       by    the    sentencing

guidelines.       However, in imposing a sentence post-Booker, courts

still must calculate the applicable guideline range after making

the    appropriate      findings     of    fact   and   consider      the     range   in

conjunction with other relevant factors under the guidelines and

§ 3553(a).        United States v. Moreland, 437 F.3d 424, 432 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                        This court will

affirm a post-Booker sentence if it “is within the statutorily

prescribed      range    and   is    reasonable.”        Id.    at    433    (internal

quotation marks and citation omitted).                  “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).




                                          - 3 -
          The district court sentenced Drayton post-Booker and

appropriately treated the guidelines as advisory.        The court

sentenced Drayton after considering and examining the sentencing

guidelines and the § 3553(a) factors, as instructed by Booker.

Drayton’s 272-month sentence is the lowest appropriate guideline

sentence he could have received.   It is well below the statutory

maximum of life imprisonment for the 18 U.S.C. § 922(g) charge.

Finally, neither Drayton nor the record suggests any information so

compelling as to rebut the presumption that a sentence within the

properly calculated guideline range is reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Drayton’s conviction and sentence.     This court

requires that counsel inform Drayton, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Drayton requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Drayton.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED


                              - 4 -